 

Exhibit 10.7

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of April __, 2015 (this "Agreement"), by and among
Net Element, Inc., a Delaware corporation (the "Company"), and the stockholders
listed on the signature pages hereto under the heading "Stockholders" (each, a
"Stockholder" and collectively, the "Stockholders").

 

WHEREAS, the Company and certain investors (each, an "Investor", and
collectively, the "Investors") have entered into a Securities Purchase
Agreement, dated as April __, 2015 (the "Securities Purchase Agreement"),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) senior
convertible notes of the Company (the "Notes") convertible or redeemable into
shares of common stock, par value $0.0001 per share, of the Company (the "Common
Stock") and (ii) warrants which will be exercisable to purchase shares of Common
Stock.

 

WHEREAS, as of the date hereof, the Stockholders own collectively 25,081,961
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof), which represent in the aggregate approximately 53.47% of the total
issued and outstanding capital stock of the Company; and

 

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Investors have required that each
Stockholder agrees, and in order to induce the Investors to enter into the
Securities Purchase Agreement, each Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholders and any other securities, if any, which such
Stockholder is currently entitled to vote, or after the date hererof, becomes
entitled to vote, at any meeting of stockholders of the Company (the "Other
Securities").

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

Article I

VOTING AGREEMENT OF THE STOCKHOLDER

 

SECTION 1.01.         Voting Agreement. Subject to the last sentence of this
Section 1.01, each Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company's stockholders, each of the Stockholders shall vote the
Common Stock and the Other Securities: (a) in favor of the Stockholder Approval
(as defined in the Securities Purchase Agreement) as described in Section 4(p)
of the Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Securities Purchase Agreement or which could result in any of the
conditions to the Company's obligations under the Securities Purchase Agreement
not being fulfilled. Each Stockholder acknowledges receipt and review of a copy
of the Securities Purchase Agreement and the other Transaction Documents (as
defined in the Securities Purchase Agreement). The obligations of the
Stockholders under this Section 1.01 shall terminate immediately following the
occurrence of the Stockholder Approval.

 

 

 

 

Article II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

Each Stockholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:

 

SECTION 2.01.         Authority Relative to This Agreement. Each Stockholder has
all necessary legal capacity, power and authority to execute and deliver this
Agreement, to perform his or its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder and constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except (a) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws now or hereafter in effect relating to, or affecting
generally the enforcement of creditors' and other obligees' rights, (b) where
the remedy of specific performance or other forms of equitable relief may be
subject to certain equitable defenses and principles and to the discretion of
the court before which the proceeding may be brought, and (c) where rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.

 

SECTION 2.02.         No Conflict. (a) The execution and delivery of this
Agreement by such Stockholder does not, and the performance of this Agreement by
such Stockholder shall not, (i) conflict with or violate any federal, state or
local law, statute, ordinance, rule, regulation, order, judgment or decree
applicable to such Stockholder or by which the Common Stock or the Other
Securities owned by such Stockholder are bound or affected or (ii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the Common Stock or the Other
Securities owned by such Stockholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which such Stockholder is a party or by which such
Stockholder or the Common Stock or Other Securities owned by such Stockholder
are bound.

 

(b)          The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity by such Stockholder.

 

SECTION 2.03.         Title to the Stock. As of the date hereof, each
Stockholder is the owner of the number of shares of Common Stock set forth
opposite its name on Appendix A attached hereto, entitled to vote, without
restriction, on all matters brought before holders of capital stock of the
Company, which Common Stock represent on the date hereof the percentage of the
outstanding stock and voting power of the Company set forth on such Appendix.
Such Common Stock are all the securities of the Company owned, either of record
or beneficially, by such Stockholder. Such Common Stock are owned free and clear
of all security interests, liens, claims, pledges, options, rights of first
refusal, agreements, limitations on such Stockholder's voting rights, charges
and other encumbrances of any nature whatsoever. No Stockholder has appointed or
granted any proxy, which appointment or grant is still effective, with respect
to the Common Stock or Other Securities owned by such stockholder.

 

2

 

 

Article III

COVENANTS

 

SECTION 3.01.         No Disposition or Encumbrance of Stock. Each Stockholder
hereby covenants and agrees that, until the Stockholder Approval has been
obtained, except as contemplated by this Agreement, such Stockholder shall not
offer or agree to sell, transfer, tender, assign, hypothecate or otherwise
dispose of, grant a proxy or power of attorney with respect to, or create or
permit to exist any security interest, lien, claim, pledge, option, right of
first refusal, agreement, limitation on such Stockholder's voting rights, charge
or other encumbrance of any nature whatsoever ("Encumbrance") with respect to
the Common Stock or Other Securities, directly or indirectly, initiate, solicit
or encourage any person to take actions which could reasonably be expected to
lead to the occurrence of any of the foregoing; provided, however, that any such
Stockholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.

 

SECTION 3.02.         Company Cooperation. The Company hereby covenants and
agrees that it will not, and such Stockholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance or agreement on any
of the Common Stock or Other Securities subject to this Agreement unless the
provisions of Section 3.01 have been complied with. The Company agrees to use
its reasonable best efforts to ensure that at any time in which any Stockholder
Approval is required pursuant to Section 4(p) of the Securities Purchase
Agreement, it will cause holders of Common Stock or Other Securities
representing the percentage of outstanding capital stock required to vote in
favor of the Transaction in order for the Company to comply with its obligations
under Section 4(p) of the Securities Purchase Agreement to become party to and
bound by the terms and conditions of this Agreement and the Common Stock and
Other Securities held by such holders to be subject to the terms and conditions
of this Agreement.

 

Article IV

MISCELLANEOUS

 

SECTION 4.01.         Further Assurances. Each Stockholder will execute and
deliver such further documents and instruments and take all further action as
may be reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02.         Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys' fees in any action
brought to enforce this Agreement in which it is the prevailing party.

 

3

 

 

SECTION 4.03.         Entire Agreement. This Agreement constitutes the entire
agreement among the Company and the Stockholders with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholders with respect to the
subject matter hereof.

 

SECTION 4.04.         Amendment. The provisions of this Agreement may not be
amended or waived, nor may this Agreement be terminated by the Company other
than pursuant to the provisions of Section 4.07.

 

SECTION 4.05.         Severability. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

SECTION 4.06.         Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature page to this Agreement
with respect to the Company and Appendix A to this Agreement with respect to
each Stockholder (and service so made shall be deemed complete three (3) days
after the same has been posted as aforesaid) or by personal service or in such
other manner as may be permissible under the rules of said courts. Each of the
Company and each Stockholder irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such suit, action, or proceeding brought in such a court and any
claim that suit, action, or proceeding has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

4

 

 

SECTION 4.07.         Termination. This Agreement shall terminate immediately
following the occurrence of the Stockholder Approval.

 

SECTION 4.08.         Miscellaneous. This Agreement may be executed in two or
more counterparts each of which shall be an original with the same effect as if
the signatures hereto and thereto were upon the same instrument. The exchange of
copies of this Agreement and of signature pages by facsimile transmission, pdf
or other electronic means shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes (and such signatures of the parties transmitted by
facsimile, pdf or other electronic means shall be deemed to be their original
signatures for all purposes).

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.

 

  THE COMPANY:       NET ELEMENT, INC.       By:       Name:       Title:  

 

Dated: April ___, 2015       Address: 3363 NE 163rd Street,     Suite 705,    
North Miami Beach, FL 33160

 

 

 

 

  STOCKHOLDER:   [               ]         Dated:  April ___, 2015  

 

 

 

 

  STOCKHOLDER:   [                     ]         Dated:  April ___, 2015  

 

 

 

 

APPENDIX A

  



Stockholder  Common
Stock
Owned  

Percentage of

Stock

Outstanding

  

Voting

Percentage
of Stock
Outstanding

  Kenges Rakishev   357,084    0.76%   0.76% c/o SAT & Company               
241 Mukanova Street                Almaty Kazakhstan 050008               
Novatus Holding PTE. Ltd.   7,320,751    15.61%   15.61% 22B Duxton Hill      
         Singapore 089605, Republic of Singapore                Oleg Firer 
 3,230,655    6.89%   6.89% c/o Net Element, Inc.                3363 NE 163rd
Street, Suite 705                North Miami Beach, Florida 33160               
Steven Wolberg   817,862    1.74%   1.74% c/o Net Element, Inc.               
3363 NE 163rd Street, Suite 705                North Miami Beach, Florida 33160 
              James Caan   150,131    0.32%   0.32% 2791 Hutton Drive           
    Beverly Hills, CA 90210                Jonathan New   132,612    0.28% 
 0.28% c/o Net Element, Inc.                3363 NE 163rd Street, Suite 705, 
              North Miami Beach, Florida 33160                David P. Kelley
II   37,750    0.08%   0.08% 64 Horseshoe Road                Darien, CT 06820 
              William Healy   75,200    0.16%   0.16% 16W281 83rd Street, Suite
B                Burr Ridge, IL 60527                Beno Distribution, Ltd. 
 4,538,737    9.68%   9.68% P.O. Box 146, Road Town                Tortola,
British Virgin Islands VG 1110                Cayman Invest S.A.   4,402,491  
 9.38%   9.38% A Little Denmark Complex                147 Main Street P.O. Box
4473                Road Town, Tortola, D8 VG 1110                Mayor Trans
Ltd.   4,018,688    8.57%   8.57% 103 Sham Peng Tong Plaza
Victoria, Mahe, Seychelles                TOTAL:   25,081,961    53.47%   53.47%



 

 

 